—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for ordinary disability retirement benefits.
Petitioner resigned from his position as a mental hygiene therapy aide at a psychiatric center because he was suffering from dyslectic stress and psychological problems. His application for ordinary disability retirement benefits was thereafter denied on the ground he failed to establish that he was permanently incapacitated from performing his job duties.
Petitioner contends that the determination is not supported by substantial evidence. The record contains conflicting medical testimony regarding the extent to which petitioner’s medical problems prevented him from performing his job. The Comptroller elected to accept testimony of a physician who opined that petitioner could continue to perform his job notwithstanding his medical condition and petitioner’s employ*831ment problems. Assessment of credibility of medical testimony is a function of the Comptroller. We find substantial evidence supports the determination.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.